Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made November 3,
2014 and effective as of January 1, 2014 (the “Effective Date”) between TIME
WARNER INC., a Delaware corporation (the “Company”), and PAUL T. CAPPUCCIO
(“You”).

You are currently employed by the Company pursuant to an Employment Agreement
made August 30, 2010 and effective as of July 1, 2010, which replaced an
agreement made March 20, 2001, effective as of March 1, 2001, as Amended and
Restated as of July 1, 2008 (the “Prior Agreements”). The Company wishes to
amend and restate the terms of your employment with the Company and to secure
your services on a full-time basis for the period from the Effective Date to and
including December 31, 2018 on and subject to the terms and conditions set forth
in this Agreement, and you are willing to provide such services on and subject
to the terms and conditions set forth in this Agreement. You and the Company
therefore agree as follows:

1.    Term of Employment.    Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2018 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement.

2.    Employment.    During the term of employment, you shall serve as Executive
Vice President and General Counsel of the Company or in such other senior
position as the Company may determine and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position and such additional authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company. During the term of
employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall have no other
employment and, without the prior written consent of your manager or other more
senior officer of the Company in your reporting line, no outside business
activities which require the devotion of substantial amounts of your time,
(iii) you shall report to the Chief Executive Officer of the Company and
(iv) the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like.



--------------------------------------------------------------------------------

3.    Compensation.

3.1        Base Salary.    The Company shall pay you a base salary at the rate
of not less than $1,400,000 per annum beginning on the execution date of this
Agreement and continuing during the term of employment (“Base Salary”). The
Company may increase, but not decrease without your consent, your Base Salary
during the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.

3.2        Bonus.    In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although the amount of your Bonus is
fully discretionary, your target annual Bonus as a percentage of Base Salary is
225%. The Company may increase, but not decrease without your consent, your
target annual Bonus during the term of employment. Each year, your personal
performance will be considered in the context of your executive duties and any
individual goals set for you, and your actual Bonus will be determined by the
Compensation and Human Development Committee of the Board of Directors
(“Compensation Committee”) based on your personal performance and the Company’s
performance. Your Bonus amount, if any, will be paid to you between January 1
and March 15 of the calendar year immediately following the performance year in
respect of which such Bonus is earned.

3.3        Long Term Incentive Compensation.    So long as the term of
employment has not terminated, you shall be eligible to receive annually from
the Company long term incentive compensation with a target value beginning in
2015 of $3,400,000 (based on the valuation method used by the Company for its
senior executives) through a combination of stock option grants, restricted
stock units, performance shares or other equity-based awards, cash-based
long-term plans or other components as may be determined by the Compensation
Committee from time to time in its sole discretion. The Company may increase,
but not decrease without your consent, the target value of your annual long term
incentive compensation during the term of employment.

3.4        Indemnification.    You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to

 

2



--------------------------------------------------------------------------------

service during the term of employment) to the benefit of the indemnification
provisions contained on the Effective Date in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the Effective Date that limit or narrow, but including any that
add to or broaden, the protection afforded to you by those provisions).

4.    Termination.

4.1    Termination for Cause.    The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination by action of the Company because
of (a) conviction (treating a nolo contendere plea as a conviction) of a felony
(whether or not any right to appeal has been or may be exercised), (b) willful
refusal without proper cause to perform your obligations under this Agreement,
(c) fraud, embezzlement or misappropriation or (d) because of your breach of any
of the covenants provided for in Section 8 hereof. Such termination shall be
effected by written notice thereof delivered by the Company to you and shall be
effective as of the date of such notice; provided, however, that if (i) such
termination is because of your willful failure or refusal without proper cause
to perform any one or more of your obligations under this Agreement, (ii) such
notice is the first such notice of termination for any reason delivered by the
Company to you under this Section 4.1, and (iii) within 15 days following the
date of such notice you shall cease your refusal and shall use your best efforts
to perform such obligations, the termination shall not be effective.

In the event of termination by the Company for cause, without prejudice to any
other rights or remedies that the Company may have at law or in equity, the
Company shall have no further obligation to you other than (i) to pay Base
Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, (iii) to pay any unpaid Life Insurance
Premium (as defined in Section 7.1) for any year prior to the year in which such
termination occurs, and (iv) with respect to any rights you have pursuant to any
insurance or other benefit plans or arrangements of the Company. You hereby
disclaim any right to receive a pro rata portion of any Bonus with respect to
the year in which such termination occurs.

 

3



--------------------------------------------------------------------------------

4.2    Termination by You for Material Breach by the Company and Termination by
the Company Without Cause.    Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date 30 days after the giving of such notice, if, at the time of the
giving of such notice, the Company is in material breach of its obligations
under this Agreement; provided, however, that, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to (i) the Company violating
Section 2 with respect to authority, reporting lines, duties, or place of
employment and (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement.

The Company shall have the right, exercisable by written notice to you delivered
at least 60 days prior to the Effective Termination Date, to terminate your
employment under this Agreement without cause, which notice shall specify the
Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.

4.2.1    In the event of a termination of employment pursuant to this
Section 4.2 (a “termination without cause”), you shall receive Base Salary and a
pro rata portion of your Average Annual Bonus (as defined below) through the
Effective Termination Date. Your Average Annual Bonus shall be equal to the
average of the regular annual bonus amounts (including any such amounts that
have been deferred under any plan or arrangement of the Company, but excluding
the amount of any special or spot bonuses)(the “Regular Bonus”) in respect of
the two calendar years during the most recent three calendar years for which the
Regular Bonus received by you from the Company was the greatest. In addition, if
the Effective Termination Date occurs on December 31 of any performance year or
following the end of a performance year but prior to the date that the Bonus
amount in respect of such year has been paid to you pursuant to Section 3.2,
then for purposes of calculating your Average Annual Bonus, the unpaid Bonus in
respect of such year will be taken into account. Your pro rata Average Annual
Bonus pursuant to this Section 4.2.1 shall be paid to you at the times set forth
in Section 4.7.

 

4



--------------------------------------------------------------------------------

4.2.2    In the event of a termination covered by Section 4.2 or 4.3 after the
Effective Termination Date, you shall continue to be treated like an employee of
the Company for a period ending on the date which is twenty-four months after
the Effective Termination Date if the Effective Termination Date occurs prior to
the Term Date or twelve months after the Effective Termination Date if the
Effective Termination Date occurs on or after the Term Date (such date, the
“Severance Term Date”). During such period you shall be entitled to receive,
whether or not you become disabled during such period but subject to Section 6,
(a) Base Salary (on the Company’s normal payroll payment dates as in effect
immediately prior to the Effective Termination Date) at an annual rate equal to
your Base Salary in effect immediately prior to the notice of termination,
(b) an annual Bonus in respect of each calendar year or portion thereof (in
which case a pro rata portion of such Bonus will be payable) during such period
equal to your Average Annual Bonus and (c) payment of the Life Insurance Premium
for each full or partial calendar year (except to the extent already paid as
part of the Accrued Obligations). Except as provided in the next sentence, if
you accept other full-time employment during such period or notify the Company
in writing of your intention to terminate your status of being treated like an
employee during such period, you shall cease to be treated like an employee of
the Company for purposes of your rights to receive certain post-termination
benefits under Section 8.2 effective upon the commencement of such other
employment or the effective date specified by you in such notice, whichever is
applicable (the “Equity Cessation Date”), and you shall receive the remaining
payments of Base Salary, Bonus and Life Insurance Premium pursuant to this
Section 4.2.2 for the balance of the period when payments are due to you between
the Effective Termination Date and the Severance Term Date at the times
specified in Section 4.7 of the Agreement. Notwithstanding the foregoing, if you
accept employment with any not-for-profit entity or governmental entity, then
you may continue to be treated like an employee of the Company for purposes of
your rights to receive certain post-termination benefits pursuant to Section 8.2
and you will continue to receive the payments as provided in the first sentence
of this Section 4.2.2; and if you accept full-time employment with any affiliate
of the Company, then the payments provided for in this Section 4.2.2 shall
immediately cease and you shall not be entitled to any further payments. For
purposes of this Agreement, the term “affiliate” shall mean any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.

 

5



--------------------------------------------------------------------------------

4.3    After the Term Date.    If, at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.

 

4.4    Release.    A condition precedent to the Company’s obligation to make or
continue the payments associated with a termination without cause shall be your
execution and delivery of a release in the form attached hereto as Annex A, as
such form may be revised as required by law, within 60 days following your
Effective Termination Date. If you shall fail to timely execute and deliver such
release, or if you revoke such release as provided therein, then in lieu of
continuing to receive the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release. In this event, any such severance
payments shall be paid in the form of Base Salary continuation payments at the
annual rate equal to your Base Salary in effect immediately prior to your notice
of termination, with such amounts paid until your severance benefit has been
exhausted.

4.5    Retirement.    Notwithstanding the provisions of this Agreement relating
to a termination without cause and Disability, on the date you first become
eligible for normal retirement as defined in any applicable retirement plan
(i.e., age 65) of the Company or any subsidiary of the Company (the “Retirement
Date”), then this Agreement shall terminate automatically on such date and your
employment with the Company shall

 

6



--------------------------------------------------------------------------------

thereafter be governed by the policies generally applicable to employees of the
Company, and you shall not thereafter be entitled to the payments provided in
this Agreement to the extent not received by you on or prior to the Retirement
Date. In addition, no benefits or payments provided in this Agreement relating
to termination without cause and Disability shall include any period after the
Retirement Date and if the provision of benefits or calculation of payments
provided in this Agreement with respect thereto would include any period
subsequent to the Retirement Date, such provision of benefits shall end on the
Retirement Date and the calculation of payments shall cover only the period
ending on the Retirement Date.

4.6    Mitigation.    In the event of a termination without cause under this
Agreement, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”),would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, Section 4.8 shall
govern. With respect to the preceding sentences, any payments or rights to which
you are entitled by reason of the termination of employment without cause shall
be considered as damages hereunder. Any obligation to mitigate your damages
pursuant to this Section 4.6 shall not be a defense or offset to the Company’s
obligation to pay you in full the amounts provided in this Agreement upon the
occurrence of a termination without cause, at the time provided herein, or the
timely and full performance of any of the Company’s other obligations under this
Agreement.

4.7    Payments.    Payments of Base Salary, Bonus and Life Insruance Premium
required to be made to you after any termination shall be made at the same times
as such payments otherwise would have been paid to you pursuant to Sections 3.1,
3.2 and 7 if you had not been terminated, subject to Section 12.17.

4.8    Limitation on Certain Payments.    Notwithstanding any other provision of
this Agreement:

4.8.1.    In the event it is determined by an independent nationally recognized
public accounting firm that is reasonably acceptable to you, which is engaged
and paid for by the Company prior to the consummation of any transaction
constituting a Change in Control (which for purposes of this Section 4.8 shall
mean a change in ownership or control as determined in accordance with the
regulations

 

7



--------------------------------------------------------------------------------

promulgated under Section 280G of the Code), which accounting firm shall in no
event be the accounting firm for the entity seeking to effectuate the Change in
Control (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to you not less than ten
business days prior to the Change in Control setting forth in reasonable detail
the basis of the Accountant’s calculations (including any assumptions that the
Accountant made in performing the calculations), that part or all of the
consideration, compensation or benefits to be paid to you under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
the maximum amount that would not give rise to any liability under Section 4999
of the Code, the amounts constituting “parachute payments” which would otherwise
be payable to you or for your benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction you would be entitled to
receive and retain, on a net after-tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after-tax basis, that you would be entitled to retain
upon receipt of the Reduced Amount. In connection with making determinations
under this Section 4.8, the Accountant shall take into account any positions to
mitigate any excise taxes payable under Section 4999 of the Code, such as the
value of any reasonable compensation for services to be rendered by you before
or after the Change in Control, including any amounts payable to you following
your termination of employment hereunder with respect to any non-competition
provisions that may apply to you, and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.

4.8.2.    If the determination made pursuant to Section 4.8.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.8.1, the Company shall promptly give you notice of such
determination. Such reduction in payments shall be first applied to reduce any
cash payments that you would otherwise be entitled to receive (whether pursuant
to this Agreement or otherwise) and shall thereafter be applied to reduce other
payments and benefits, in each case, in reverse order beginning with the
payments or benefits that are to be paid the furthest in time from the date of
such determination, unless, to the extent

 

8



--------------------------------------------------------------------------------

permitted by Section 409A of the Code, you elect to have the reduction in
payments applied in a different order; provided that, in no event may such
payments be reduced in a manner that would result in subjecting you to
additional taxation under Section 409A of the Code. Within ten business days
following such determination, the Company shall pay or distribute to you or for
your benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.

4.8.3.    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this Agreement which should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for your benefit pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accountant, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you which the Accountant
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for
your benefit shall be repaid by you to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which you are
subject to tax under Sections 1 and 4999 of the Code or generate a refund of
such taxes. In the event that the Accountant, based on controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for your benefit
together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

4.8.4.    In the event of any dispute with the Internal Revenue Service (or
other taxing authority) with respect to the application of this Section 4.8, you
shall control the issues involved in such dispute and make all final
determinations with regard to such issues. Notwithstanding any provision of
Section 12.8 to the contrary, the Company shall promptly pay, upon demand by
you, all legal fees, court costs, fees of experts and other costs and expenses
which you incur no later than 10 years following your death in any actual,
threatened or contemplated contest of your interpretation of, or determination
under, the provisions of this Section 4.8.

 

9



--------------------------------------------------------------------------------

5.    Disability.

5.1    Disability Payments.    If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 12.17. If you have not resumed your usual
duties on or prior to the Disability Date, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, subject to
Section 12.17.

5.2    Recovery from Disability.    If during the Disability Period you shall
fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Chairman, the Chief
Executive Officer or a Chief Operating Officer of the Company but you shall not
be required to devote more than five days (up to eight hours per day) each month
to such services, which shall be performed at a time and place mutually
convenient to both parties. Any income from such other employment shall not be
applied to reduce the Company’s obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

5.3    Other Disability Provisions.    The Company shall be entitled to deduct
from all payments to be made to you during the Disability Period pursuant to
this Section 5 an amount equal to all disability payments received by you during
the Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that, proceeds paid to you from such disability
insurance policies are not includible in your income for federal income tax
purposes, the Company’s deduction with respect to such payments shall be equal
to the product of (i) such payments and (ii) a fraction, the numerator of which
is one and the denominator of which is one less the maximum marginal rate of
federal income taxes applicable to individuals at the time of receipt of such
payments. All payments made under this Section 5 after the Disability Date are
intended to be disability payments, regardless of the manner in which they are
computed. Except as otherwise provided in this Section 5, the term of employment
shall continue during the Disability Period and you shall be entitled to all of
the rights and benefits provided for in this Agreement, except that Sections 4.2
and 4.3 shall not apply during the Disability Period, and unless the Company has
restored you to full-time service at full compensation prior to the end of the
Disability Period, the term of employment shall end and you shall cease to be an
employee of the Company at the end of the Disability Period and shall not be
entitled to notice and severance or to receive or be paid for any accrued
vacation time or unused sabbatical.

6.    Death.    If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.

7.    Life Insurance.    During your employment with the Company, the Company
shall (i) provide you with $50,000 of group life insurance and (ii) pay you
annually an amount equal to two times the premium you would have to pay to
obtain life insurance under a standard group universal life insurance program in
an amount equal to

 

11



--------------------------------------------------------------------------------

$3,000,000 (“Life Insurance Premium”). The Company shall pay you such amount no
earlier than January 1 and no later than December 31 of the calendar year in
which you are entitled to this amount. You shall be under no obligation to use
the payments made by the Company pursuant to the preceding sentence to purchase
any additional life insurance. The payments made to you hereunder shall not be
considered as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any retirement, profit-sharing or other benefit plan of the
Company or any subsidiary of the Company.

8.    Other Benefits.

8.1    General Availability.    To the extent that (a) you are eligible under
the general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, or similar plan or program and in
any group life insurance, hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter.

8.2    Benefits After a Termination or Disability.    After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date or during the Disability Period, you shall
continue to be treated like an employee of the Company for purposes of
eligibility to participate in the Company’s health and welfare benefit plans
other than disability programs and to receive the health and welfare benefits
(other than disability programs) required to be provided to you under this
Agreement to the extent such health and welfare benefits are maintained in
effect by the Company for its executives. After the Effective Termination Date
of a termination of employment pursuant to Section 4 or during a Disability
Period, you shall not be entitled to any additional awards or grants under any
stock option, restricted stock or other stock-based incentive plan and you shall
not be entitled to continue elective deferrals in or accrue additional benefits
under any qualified or nonqualified retirement programs maintained by the
Company. At the Severance Term Date, your rights to benefits and payments under
any health and welfare benefit plans or any insurance or other death benefit
plans or arrangements of the Company shall be determined in accordance with the
terms and

 

12



--------------------------------------------------------------------------------

provisions of such plans. At the Severance Term Date or, if earlier, the Equity
Cessation Date, your rights to benefits and payments under any stock option,
restricted stock, stock appreciation right, bonus unit, management incentive or
other long-term incentive plan of the Company shall be determined in accordance
with the terms and provisions of such plans and any agreements under which such
stock options, restricted stock or other awards were granted. However,
notwithstanding the foregoing or any more restrictive provisions of any such
plan or agreement, if your employment with the Company is terminated as a result
of a termination pursuant to Section 4.2, then, consistent with the terms of the
Prior Agreements, (i) all stock options to purchase shares of Time Warner Common
Stock shall continue to vest, through the earlier of the Severance Term Date or
the Equity Cessation Date; (ii) except if you shall then qualify for retirement
under the terms of the applicable stock option agreement and would receive more
favorable treatment under the terms of the stock option agreement, (x) all stock
options to purchase shares of Time Warner Common Stock granted to you by the
Company that would have vested on or before the Severance Term Date (or the
comparable date under any employment agreement that amends, replaces or
supersedes this Agreement) shall vest and become immediately exercisable upon
the earlier of the Severance Term Date or the Equity Cessation Date, and (y) all
your vested stock options shall remain exercisable for a period of three years
after the earlier of the Severance Term Date or the Equity Cessation Date (but
not beyond the term of such stock options); and (iii) the Company shall not be
permitted to determine that your employment was terminated for “unsatisfactory
performance” within the meaning of any stock option agreement between you and
the Company. With respect to awards of restricted stock units (“RSUs”) held at
the Effective Termination Date of a termination of employment pursuant to
Section 4.2, subject to potential further delay in payment pursuant to
Section 12.17, the treatment of the RSUs will be determined in accordance with
the terms of the applicable award agreement(s).

8.3    Payments in Lieu of Other Benefits.    In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.

9.    Protection of Confidential Information; Non-Compete.

 

13



--------------------------------------------------------------------------------

9.1    Confidentiality Covenant. You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout your employment, bring you into close contact
with many confidential affairs of the Company, including information about
costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most valuable nature and other business
affairs and methods and other information not readily available to the public.
You further acknowledge that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is global in scope, that
its products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:

9.1.1    You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

9.1.2    You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3    For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to

 

14



--------------------------------------------------------------------------------

Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a full-time employee of the Company at the date of such
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or executive assistant or to any
other employee eligible to receive overtime pay.

9.1.4    If you are a licensed or registered attorney in the State of New York
or another U.S. jurisdiction, (i) these confidentiality and non-compete
provisions shall be interpreted in a manner consistent with, and enforced only
to the extent permissible under the applicable rules of professional conduct
(such as Rule 5.6 in the State of New York or its equivalent in other
jurisdictions), and (ii) nothing in this Agreement shall relieve you of any
applicable ethical constraints, either during or after the termination of your
employment with the Company.

9.2.    Non-Compete Covenant.

9.2.1    During the term of employment and for the twelve-month period after
(i) the effective date of your retirement or other termination by you of your
employment or (ii) the Effective Termination Date of a termination of employment
pursuant to Section 4, you shall not, directly or indirectly, without the prior
written consent of the Chairman, Chief Executive Officer or any Chief Operating
Officer of the Company: (x) render any services to, manage, operate, control, or
act in any capacity (whether as a principal, partner, director, officer, member,
agent, employee, consultant, owner, independent contractor or otherwise and
whether or not for compensation) for, any person or entity that is a Competitive
Entity, or (y) acquire any interest of any type in any Competitive Entity,
including without limitation as an owner, holder or beneficiary of any stock,
stock options or other equity interest (except as permitted by the next
sentence) . Nothing herein shall prohibit you from acquiring solely as an
investment and through market purchases (i) securities of any Competitive Entity
that are registered under Section 12(b) or 12(g) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and that are publicly traded, so long as you or any
entity under your control are not part of any control group of such Competitive
Entity and such securities, including converted or convertible securities, do
not constitute more than one percent (1%) of the outstanding voting power of
that entity and (ii) securities of any Competitive Entity that are not
registered under Section 12(b) or 12(g) of the Exchange Act and are not publicly
traded, so long as you or any entity under your control is not part of any
control group of such Competitive Entity and such securities, including
converted securities, do not constitute more than three percent (3%) of the
outstanding voting power of that entity, provided that in each case you have no
active participation in the business of such entity.

 

15



--------------------------------------------------------------------------------

9.2.2    “Competitive Entity” shall be defined as a business (whether conducted
through an entity (including its parent, subsidiary, affiliate, joint venture,
partnership or otherwise) or by individuals including employee in
self-employment) that is engaged in any business activities that directly
compete with (x) any of the business activities carried on by the Company in any
geographic location where the Company conducts business (including without
limitation a Competitive Activity as defined below), (y) any business activities
being planned by the Company or in the process of development at the time of
your termination of employment (as evidenced by written proposals, market
research, RFPs and similar materials) or (z) any business activity that the
Company has covenanted, in writing, not to compete with in connection with the
disposition of such a business.

9.2.3    “Competitive Activity” refers to business activities within the lines
of business of the Company, including without limitation, the following:

 

  (a) The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of
programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;

 

  (b) The sale, licensing and/or distribution of content on DVD and Blu-ray
discs, video on demand, electronic sell-through, applications for mobile
devices, the Internet or other digital services;

 

  (c) The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing.

 

16



--------------------------------------------------------------------------------

9.3.    Injunctive Relief.    You acknowledge that your services are of a
special, unique and extraordinary value to the Company and that you develop
goodwill on behalf of Time Warner. Because your services are unique and because
you have access to confidential information and strategic plans of the Company
of the most valuable nature and will help the Company develop goodwill, the
parties agree that the covenants contained in this Section 9 are necessary to
protect the value of the business of the Company and that a breach of any such
non-competition covenant would result in irreparable and continuing damage for
which there would be no adequate remedy at law. The parties agree therefore that
in the event of a breach or threatened breach of this Section 8, the Company
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof. The parties further agree that in the event the Company is
granted any such injunctive or other relief, the Company shall not be required
to post any bond or security that may otherwise normally be associated with such
relief.

10.    Ownership of Work Product.    You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

 

17



--------------------------------------------------------------------------------

11.    Notices.    All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

11.1    If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President - Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

11.2    If to you, to your residence address set forth on the records of the
Company.

12.    General.

12.1    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.

12.2    Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

12.3    Entire Agreement.    This Agreement, including Annexes A and B, set
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.

 

18



--------------------------------------------------------------------------------

12.4    No Other Representations.    No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

12.5    Assignability.    This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

12.6    Amendments; Waivers.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

12.7    Specific Remedy.    In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
9.1, 9.2, or 10, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.

 

19



--------------------------------------------------------------------------------

12.8    Resolution of Disputes.    Except as provided in the preceding
Section 12.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 12.8.
Any such proceedings shall take place in New York City before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. The prevailing party shall be entitled to recover
the costs of arbitration (including reasonable attorneys fees and the fees of
experts) from the losing party. If at the time any dispute or controversy arises
with respect to this Agreement, JAMS is not in business or is no longer
providing arbitration services, then the American Arbitration Association shall
be substituted for JAMS for the purposes of the foregoing provisions of this
Section 12.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.

12.9    Beneficiaries.    Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

 

20



--------------------------------------------------------------------------------

12.10  No Conflict.  You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

12.11  Conflict of Interest.  Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.

12.12  Withholding Taxes.  Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

12.13  No Offset.  Neither you nor the Company shall have any right to offset
any amounts owed by one party hereunder against amounts owed or claimed to be
owed to such party, whether pursuant to this Agreement or otherwise, and you and
the Company shall make all the payments provided for in this Agreement in a
timely manner.

12.14  Severability.  If any provision of this Agreement shall be held invalid,
the remainder of this Agreement shall not be affected thereby; provided,
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

 

21



--------------------------------------------------------------------------------

12.15  Survival.  Sections 3.4, 8.3 and 9 through 12 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.8 and 8 through 12 shall survive any
termination of the term of employment pursuant to Sections 4.2, 4.3, 5 or 6.
Sections 3.4, 4.6 and Sections 9 through 12 shall survive any termination of
employment due to resignation.

12.16  Definitions.  The following terms are defined in this Agreement in the
places indicated:

affiliate – Section 4.2.2

Average Annual Bonus – Section 4.2.1

Base Amount – Section 4.8.1

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1

Code – Section 4.6

Company – the first paragraph on page 1 and Section 8.1

Competitive Entity – Section 8.2

Disability Date – Section 5

Disability Period – Section 5

Effective Date – the first paragraph on page 1

Effective Termination Date – Section 4.1

Equity Cessation Date – Section 4.2.2

Life Insurance Premium – Section 7

Overpayment – Section 4.8.3

Parachute Amount – Section 4.8.1

Reduced Amount – Section 4.8.1

Regular Bonus – Section 4.2.1

Retirement Date – Section 4.5

Severance Term Date – Section 4.2.2

Term Date – Section 1

term of employment – Section 1

termination without cause – Section 4.2.1

Work Product – Section 10

 

22



--------------------------------------------------------------------------------

12.17              Compliance with IRC Section 409A.  This Agreement is intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be interpreted in a manner intended to comply with
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of your termination of employment with the Company you are a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to you hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax and does not
reduce the value of such payments to you. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References in this Agreement to your termination of active employment or
your Effective Termination Date shall be deemed to refer to the date upon which
you have a “separation from service” with the Company and its affiliates within
the meaning of Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 12.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement the date first
above written.

           TIME WARNER INC.

 

By

 

 

 /s/ James Cummings                        

Title:     Senior Vice President                 

 

    /s/ Paul T. Cappuccio                          

Paul T. Cappuccio

 

24



--------------------------------------------------------------------------------

ANNEX A

RELEASE

This Release is made by and among                                      (“You” or
“Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New York,
New York 10019, as of the date set forth below in connection with the Employment
Agreement dated                     , and effective as of
                        , and the letter agreement (the “Letter Agreement”
between You and the Company dated as of                          (as so amended,
the “Employment Agreement”), and in association with the termination of your
employment with the Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to the Severance Term Date that applies to
Your termination of employment and Claims under the Age Discrimination in
Employment Act (with the exception of Claims that may arise after the date You
sign this Release), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, as amended, the Family and Medical Leave Act and
the Employee Retirement Income Security Act of 1974, as amended, through and
including the date of this Release; provided, however, that the execution of
this Release shall not prevent You from bringing a lawsuit against the Company
to enforce its obligations under the Employment Agreement and this Release.

Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge



--------------------------------------------------------------------------------

brought by You or through any action brought by a third party with respect to
the Claims released and waived in the Agreement. Further, notwithstanding the
above, You are not waiving or releasing: (i) any claims arising after the
Effective Date of this Agreement; (iii) any claims for enforcement of this
Agreement; (iii) any rights or claims You may have to workers compensation or
unemployment benefits; (iv) claims for accrued, vested benefits under any
employee benefit plan of the Company in accordance with the terms of such plans
and applicable law; and/or (v) any claims or rights which cannot be waived by
law.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given              days to review this
Release and to sign it. You also acknowledge that by signing this Release You
may be giving up valuable legal rights and that You have been advised to consult
with an attorney. You understand that You have the right to revoke Your consent
to the Release for seven days following Your signing of the Release. You further
understand that You will cease to receive any payments or benefits under this
Agreement (except as set forth in Section 4.4 of the Agreement) if You do not
sign this Release or if You revoke Your consent to the Release within seven days
after signing the Release. The Release shall not become effective or enforceable
with respect to claims under the Age Discrimination Act until the expiration of
the seven-day period following Your signing of this Release. To revoke, You send
a written statement of revocation by certified mail, return receipt requested,
or by hand delivery. If You do not revoke, the Release shall become effective on
the eighth day after You sign it.

 

Accepted and Agreed to:       Dated:      



--------------------------------------------------------------------------------

ANNEX B

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT